Exhibit 10.8

 

May 22, 2013

 

 

  LOGO [g643959ex10_8pg01.jpg]  

REVISED

 

 

Ashley Gould

[HOME ADDRESS]

Re: Offer of Employment

Dear Ashley:

Hyperion Therapeutics, Inc. (the “Company”) is pleased to extend this offer of
employment to you on the terms and conditions set forth below.

1. Position and Duties. Your initial job title with the Company will be Senior
Vice President, Governmental Affairs and Chief Legal Officer, reporting to the
Company’s Chief Executive Officer. Your employment status with the Company will
be that of a regular, full-time, exempt employee. Your responsibilities will
include all duties customarily associated with your position, as well as any
additional duties assigned to you by your supervisor or the Company. The Company
may modify your job title, work location, duties, and responsibilities from time
to time as it deems necessary.

2. Start Date. If you choose to accept this offer, your employment with the
Company will begin no later than July 15, 2013 subject to the contingencies and
requirements set forth in this letter. You should not take any significant
steps, such as relocating or quitting your current job, until you have accepted
this offer by returning to us a signed copy of this letter, the Employee
Confidential Information and Inventions Assignment Agreement, and the Consent to
Conduct background Investigation.

3. Compensation.

a. Base Salary. Your starting annual base salary will be Three hundred forty six
thousand dollars ($346,000.00), payable in accordance with the Company’s normal
payroll procedures. Your salary normally will be reviewed annually, and may be
increased or decreased in connection with any such review.

b. Signing Bonus. Subject to the terms and conditions stated in this Paragraph,
you will be eligible to earn a one-time “sign-on bonus” in the amount of Thirty
six thousand dollars ($36,000.00). The sign-on bonus will be paid to you in
advance, within 30 days from the start of your employment. You will fully earn
the sign-on bonus by remaining actively employed by the Company for a period of
two (2) years,

 

601 Gateway Blvd, Suite 200 • South San Francisco, CA 94080



--------------------------------------------------------------------------------

at the rate of fifty percent (50%) of the bonus amount for each full year of
service completed. You agree and understand that if you choose to terminate your
employment at any time before the first anniversary of your start date, you will
be required to repay to the Company one hundred percent (100%) of the sign-on
bonus advanced to you. You further understand and agree that if you terminate
your employment after one year of employment but before the second anniversary
of your start date, you will be required to repay fifty percent (50%) of the
sign-on bonus advanced to you.

c. Incentive Bonus Program. You will be eligible to earn an annual incentive
bonus (the “Incentive Bonus”) in an amount equal to Forty per cent (40%) of your
annual base salary. The Incentive Bonus, if any, will be awarded and based upon
Company and individual performance in each fiscal year, using criteria that will
be established annually. The Incentive Bonus will be computed and paid to you
typically within 90 days from the later of the end of the Company’s fiscal year
or the completion of the Company’s audited financial statements for that fiscal
year. You will not earn or otherwise be entitled to an Incentive Bonus for any
fiscal year in which your employment has been terminated by the Company for any
reason or in which you resigned before the bonus payment date for that fiscal
year. All decisions regarding the Incentive Bonus, including but not limited to
whether an Incentive Bonus will be awarded, will be made by the Company in its
sole discretion and shall not be subject to appeal or review. In your first year
of employment, if you are hired before October 1, any Incentive Bonus for the
fiscal year in which your employment begins will be prorated, based on the
number of days you are employed by the Company during that fiscal year. If your
employment with the Company begins on or after October 1, you will not be
eligible to earn an Incentive Bonus until the following fiscal year (the fiscal
year that begins after your hire date).

d. Withholding. The Company shall withhold federal, state and local income,
employment or other taxes as required by applicable law from all compensation or
benefits paid to you in connection with your employment. You understand that the
Company does not have a duty to design its compensation policies in a manner
that minimizes your tax liabilities, and you agree that you will not make any
claim against the Company or its Board of Directors related to tax liabilities
arising from your employment arrangement and/or compensation

4. Equity. Subject to the approval of the Company’s Chief Executive Officer, if
you are offered full-time employment, you will be eligible to receive a grant of
stock options to purchase up to Eighty-four thousand (84,000) shares of the
Company’s Common Stock (the “Equity Grant”) on the terms and conditions stated
in this Paragraph and the 2012 Omnibus Incentive Plan. The grant, exercise,
forfeiture and other terms and conditions of the stock options shall be governed
by and subject to the Company’s 2012 Omnibus Incentive Plan. The per share
purchase price for the Equity Grant will be the fair market value of the shares
as determined by the closing price of Hyperion common stock on the date of
grant. The date of the grant will be the business day on which the Company’s
Chief Executive Officer approves the Equity Grant. The Equity Grant will vest
according to the following schedule: (i) twenty-five percent (25%) of the
options shall vest on the first anniversary date of your active, full-time
employment with the Company and (ii) the remaining seventy-five percent (75%) of



--------------------------------------------------------------------------------

the options shall vest in equal monthly installments over the next thirty-six
(36) months of continuous full-time service, as described in the applicable
equity benefit plan. You also may be eligible to receive additional stock
options to be granted from time to time at the sole discretion of the Board of
Directors and subject to the terms and conditions of the Company’s 2012 Omnibus
Incentive plan.

5. Employee Benefits. If you are offered full time employment, you will be
eligible to participate in Company-sponsored medical, retirement and other
benefits as approved by the Board of Directors and as offered by the Company. A
description of the currently available benefits is enclosed with this letter.

6. Paid Leave and Holidays. You will be eligible to earn up to fifteen (15) days
of paid vacation each year, in accordance with the Company’s vacation policy,
accrued on a per pay period basis. Accrued but unused vacation may be carried
over from year to year, and will be paid to you at your base rate of pay upon
termination of employment. Once you have accrued twenty-two and a half
(22.5) days of vacation, all further vacation accruals shall cease until your
unused, accrued balance drops below the twenty-two and a half (22.5) day maximum
accrual cap, at which point vacation will begin to accrue again until the cap is
reached. You also will be eligible to earn nine (9) days of paid sick leave each
full year of employment. Unused sick leave will not be paid out upon termination
of employment, may not be carried over from year to year, and will be forfeited
if not used. Your eligibility and entitlement to paid leave benefits will be
governed by the terms and conditions of the applicable benefit plans or
policies, which are subject to change or discontinuation at any time.

7. Employee Confidential Information and Inventions Assignment Agreement. As a
condition of your employment, you must enter into an Employee Confidential
Information and Inventions Assignment Agreement, a copy of which is enclosed
with this letter. During your employment with the Company, you will be expected
to devote your full energy and efforts to your work for the Company and its
business activities. Any outside work that conflicts with this obligation may
create an inappropriate conflict of interest that may subject you to
disciplinary action, up to and including the termination of your employment. If
you have outside employment, you should disclose it to us before accepting this
offer so that we may evaluate whether your other employment presents a conflict
of interest with the position we are offering you.

8. Pre-Employment Screening. Your employment with the Company is contingent upon
your successful completion of a background check. A consent form authorizing the
Company to conduct a background check is enclosed with this letter.

9. Employment Verification. This offer of employment is made subject to you
having the legal right to work in the United States. The Company is required by
federal law to document that each new employee (both citizen and non-citizen)



--------------------------------------------------------------------------------

is legally authorized to work. Therefore, all employees must complete a Form I-9
and provide proof of their identity and eligibility to work in the United States
within three (3) business days from their start date. The types of documents
that can be used to establish identity and employment eligibility are listed on
the Form I-9.

10. Company Policies. Your employment with the Company is subject to all Company
policies and procedures, and the Company retains the right to change its
policies or procedures at any time. You are required to read and remain familiar
with the Company’s Employee Handbook. Following receipt of the Company’s
Employee Handbook, you must acknowledge that you have read and understood the
Employee Handbook by signing and returning the acknowledgment form.

11. “At Will” Employment. Your employment with the Company is and shall at all
times be at will, meaning that your employment is not guaranteed for any
specified period, and either the Company or you may terminate your employment at
any time for any reason, with or without cause, and with or without advance
notice. The at-will nature of your employment cannot be changed except through a
writing signed by both you and the chair of the Company’s Board of Directors.

12. No Other Promises. No commitments affecting the terms of your employment or
altering your at-will employment status are binding on the Company unless
contained in a writing signed by both you and the chair of the Company’s Board
of Directors. You also acknowledge that this offer is intended as written, and
that no marginal notations or other revisions to this offer letter, or the
enclosed Employee Confidential Information and Inventions Assignment Agreement
are binding on the Company unless expressly consented to in writing by the chair
of the Company’s Board of Directors. You acknowledge that in deciding to accept
this offer of employment, you have not relied on any promises, commitments,
statements or representations, whether spoken or in writing, made to you by any
Company representative, except for what is expressly stated in this letter and
in the Employee Confidential Information and Inventions Assignment Agreement.
This offer letter replaces and cancels all previous agreements, commitments, and
understandings, whether spoken or written, that the Company may have made in
connection with your anticipated employment.

13. Other Terms. The Company’s failure to strictly enforce any term, or any
breach, of this offer letter shall not waive any of its rights subsequently to
strictly enforce that or any other term or breach of this offer letter. Each
provision of this offer letter is severable, and a finding that a term of this
offer letter is invalid, contrary to, or in conflict with, any law or regulation
shall not affect the remainder of the offer letter. This offer letter shall be
construed, governed by and enforced in accordance with the laws of the State of
California, without regard to its conflicts of law principles.

* * * * *



--------------------------------------------------------------------------------

Ashley, I look forward to you joining Hyperion Therapeutics. If you have any
questions or require additional information, please feel free to contact me.
Please confirm your acceptance of this offer by signing this offer letter, the
Employee Confidential Information and Inventions Assignment Agreement, and the
background investigation consent form, and returning the signed documents to
Barbara Poole in Human Resources by no later than the close of business on
June 28, 2013.

 

Very truly yours, HYPERION THERAPEUTICS, INC. By:  

/s/ Donald J. Santel

 

 

  Donald J. Santel, CEO

I have read and understand the terms and conditions of at-will employment stated
in this offer letter, and I accept employment with Hyperion Therapeutics, Inc.
upon those terms and conditions:

 

/s/ Ashley Gould

 

Signature of Ashley Gould Dated:   5/23/13

Enclosures:

Employee Confidential Information and Inventions Assignment Agreement

Summary of Employee Benefits